Citation Nr: 1029713	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-41 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
service-connected left eye injury.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service ending in August 1999, when he 
retired with 20 years of service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 2008 
rating decision of the Atlanta, Georgia Regional Office (RO) of 
the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

In his October 2009 substantive appeal, the Veteran requested a 
hearing before the board at the local RO.  In May 2010, the 
Veteran clarified that he desires a Travel Board hearing.  The 
requested hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO regarding each claim on 
appeal.  The Veteran should be notified of 
the date, time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his representative, if 
he obtains representation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


